Citation Nr: 1421594	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  06-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for thyroid cancer, claimed as due to exposure to radiation, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to January 1969.  The Veteran died in May 2011; the Veteran's surviving spouse has been substituted as the claimant.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of September 2005 of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for thyroid cancer.  The Regional Office and Insurance Center (ROIC) in St. Paul, Minnesota, has subsequently assumed jurisdiction over the claim.  

This is the fourth time that this claim has come before the Board.  In July 2008 and April 2009, the Board remanded the claim for further development.  In December 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The claimant was provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which the claimant did in March 2014  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim seeking service connection for thyroid cancer in October 2004.  This claim was still pending at the time of his death in May 2011.  His surviving spouse, the claimant here, filed a substitution claim in July 2011.  

After the Board obtained a medical expert opinion from the Veterans Health Administration in December 2013, the claimant submitted a response in March 2014.  On the medical opinion response form, she indicated that she did not waive RO jurisdiction to review the additional evidence and asked for remand to allow for such consideration.

Further, though a copy of the VHA medical expert's opinion was provided to the claimant, no copy was provided to the claimant's representative.  This must be accomplished on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide a copy of the December 2013 VHA medical expert opinion to both the claimant and her representative.  Allow 60 days for either party to submit additional evidence or argument on the matter.  

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case (including an indication that all evidence submitted since the time of the previous Board remand has been reviewed) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



